Exhibit 10.1

August 12, 2019

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230

Attention: Ward Bobitz and Rick Oelhafen

US$850,000,000 Senior Secured Credit Facility

Commitment Letter

Ladies and Gentlemen:

Brookfield Business Partners L.P. (“we” or “us” or the “Commitment Party”) and
its affiliate Brookfield BBP Canada Holdings Inc. desire to enter into a share
purchase agreement (the “Share Purchase Agreement”) with Genworth Financial,
Inc., a Delaware corporation (the “Company” or “you”), Genworth Financial
International Holdings, LLC (“GFIH”) and Genworth Mortgage Insurance Corporation
(“GMIC” and, together with GFIH and the Company, the “Vendors”) with respect to
the sale of shares of Genworth MI Canada Inc. owned by the Vendors.

As consideration for the Vendors entering into the Share Purchase Agreement and
other good and valuable consideration, the adequacy and receipt of which is
hereby acknowledged, we are pleased to confirm to you our commitment to provide
you with a US$850,000,000 senior secured credit facility (the “Credit Facility)
on, and subject to, the terms and conditions set forth in the Summary of
Principal Terms and Conditions attached hereto as Exhibit A (the “Term Sheet”
and, together with this commitment letter, the “Commitment Letter”).

The only conditions to our commitments hereunder are (i) that the Share Purchase
Agreement be entered into and remain in effect, (ii) that the Closing (as
defined in the Share Purchase Agreement) has not occurred, and (iii) the other
conditions precedent expressly referenced in the Term Sheet.

Each of the parties hereto agrees, upon entering into of the Share Purchase
Agreement, to negotiate in good faith and as promptly as reasonably practicable
definitive documentation with respect to the Credit Facility in a manner
consistent with this Commitment Letter and the Term Sheet, it being acknowledged
and agreed that the commitment provided hereunder is subject only to the
conditions precedent expressly set forth herein and in the Term Sheet.

This Commitment Letter, and all claims or causes of action (whether in contract,
tort or otherwise) that may be based upon, arise out of or relate in any way to
this Commitment Letter, or the negotiation, execution or performance of this
Commitment Letter or the transactions contemplated hereby, shall be governed by,
and construed in accordance with, the laws of the State of New York. With
respect to all matters relating to this Commitment Letter, you and we each
hereby irrevocably and unconditionally (i) submit to the jurisdiction of the
U.S. District Court for the Southern District of New York State or, if that
court does not have subject matter jurisdiction, in any State court located in
the City and County of New York; (ii) agree that all claims related to this
Commitment Letter shall be brought, heard and determined exclusively in such
courts, (iii) waive, to the fullest extent you and we may effectively do so, any
objection to the laying of venue of any suit, action or proceeding brought in
any court referred to in clause (i) above or any claim that any such suit,
action or proceeding has been brought in an inconvenient forum, (iv) agree that
a final judgment of such courts shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law and
(v) waive any immunity (sovereign or otherwise) from jurisdiction of any court
or from any legal process or setoff to which you or we or your or our properties
or assets may



--------------------------------------------------------------------------------

be entitled. Nothing herein will affect the right of any party hereto to serve
legal process in any other manner permitted by law. Each party hereto
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to the Commitment Letter or the transactions contemplated hereby or the
actions of the parties hereto in the negotiation. performance or enforcement
hereof. This Commitment Letter may not be assigned by any party without the
prior written consent of each other party (and any purported assignment without
such consent will be null and void)

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter by returning to the Commitment
Party executed counterparts hereof and thereof not later than 5:00 p.m., New
York City time, on August [    ], 2019. The Commitment Party’s commitments and
agreements herein will expire at such time in the event that the Commitment
Party has not received such executed counterparts in accordance with the
immediately preceding sentence. This Commitment Letter and the commitments and
agreements of the Commitment Party herein, if timely accepted and agreed to by
the Company, shall automatically terminate upon the first to occur of (a) the
execution and delivery of the definitive credit agreement in respect of the
Credit Facility, (b) the valid termination of the Share Purchase Agreement in
accordance with its terms and (c) 5:00 p.m., New York City time, on June 15,
2020 (the earliest date set forth in clauses (a) through (c), the “Termination
Date”).

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the definitive documentation
with respect to the Credit Facility by the parties hereto in a manner consistent
with this Commitment Letter; provided that nothing contained in this Commitment
Letter obligates you or any of your affiliates to draw upon any part of the
Credit Facility.

[Signature pages follow.]

 

2



--------------------------------------------------------------------------------

Very truly yours,

BROOKFIELD BUSINESS PARTNERS L.P.

by its general partner BROOKFIELD BUSINESS PARTNERS LIMITED

By:

 

/s/ Jane Sheere

Name:

 

Jane Sheere

Title:

 

Secretary

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above:

 

GENWORTH FINANCIAL INC.

By  

/s/ Kevin D. Schneider

Name:   Kevin D. Schneider Title:   Executive Vice President and Chief Operating
Officer

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

 

Genworth Holdings, Inc.

Summary of Terms and Conditions – Senior Secured Credit Facility

  

 

 

 

Borrower:    Genworth Holdings, Inc. (the “Borrower”). Lead Arranger:   
Brookfield Business Partners L.P. (the “Lead Arranger”). Initial Lender:    The
Lead Arranger. Administrative Agent:    To be mutually agreed between the
Borrower and the Lead Arranger. Credit Facility:    Up to US$850,000,000 (the
“Credit Facility”), fully underwritten by the Lead Arranger. Issue Price:   
100%. Closing Date:    The date of satisfaction of the conditions precedent to
the borrowing under the Credit Facility and the initial advance thereunder.
Maturity Date:    December 31, 2020, or such earlier date as the Acquisition (as
defined below) is completed. Guarantors:    Same as guarantors under the credit
agreement dated as of March 7, 2018 between the Borrower, as borrower, Genworth
Financial, Inc. (the “Parent”), Goldman Sachs Lending Partners LLC, as agent,
and the lenders party thereto (the “Existing Credit Agreement”), including (on a
limited recourse basis) Genworth Financial International Holdings, LLC (“GFIH”).
Security:    The Credit Facility will be secured by a first ranking pledge of
the 34.8 million common shares of Genworth MI Canada Inc. (“MIC”) owned by GFIH
(the “Pledged Shares”), as such number may be adjusted by buybacks permitted by
Negative Covenants below. Purpose:    To (a) repay existing indebtedness of the
Borrower, including existing indebtedness under (i) the Existing Credit
Agreement, and (ii) the 7.7 % Senior Notes due June 2020 and (b) for general
corporate purposes. Availability:   

•  Single draw no later than June 15, 2020.

 

•  No reborrowing of repaid amounts.

Availment:    A U.S. dollar loan bearing interest in U.S. dollars as specified
below. Interest Rate:   

LIBOR plus 450 bps per annum, payable every 3 months.

 

If the Share Purchase Agreement (as defined below) is terminated by the
Purchaser (as defined in the Share Purchase Agreement) pursuant to
Section 9.1(a)(iv) of the Share Purchase Agreement, the interest rate on the
Credit Facility will increase by an additional 500 bps per annum.

 

Overdue amounts under the Credit Facility will bear interest at a rate 2% per
annum above the rate otherwise applicable.

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Genworth Holdings, Inc.

Summary of Terms and Conditions – Senior Secured Credit Facility

  

 

 

 

Mandatory Prepayments:   

The Borrower shall apply the following amounts to permanently repay and reduce
the Credit Facility:

 

•  the net proceeds of any bond or equity issuance (including preferred equity)
by the Borrower following the Closing Date (other than issuances required to
refinance existing bonds and credit facilities of the Borrower and other
exceptions to be agreed).

 

•  the net proceeds of asset sales on terms substantially consistent with the
Existing Credit Agreement.

 

•  The amount, if any, by which the amount outstanding under the Credit Facility
exceeds 80 percent of the value of the Pledged Shares (determined based on the
volume weighted average price per share for the 30-day period ending as of the
end of each month).

 

•  The proceeds of the purchase price paid upon closing of the Acquisition.

Amortization:    None. The Credit Facility is repayable in full on the Maturity
Date. Voluntary Prepayments:    Permitted at any time without penalty, subject
to a notice period to be agreed. Financial Covenants:    Same as Existing Credit
Agreement, except that the Maximum LTV Ratio shall be consistent with the
80 percent test set forth in Mandatory Repayments above and adjusted monthly.
Representations and Warranties:    Substantially similar to the Existing Credit
Agreement, and to include absence of any encumbrances on the Pledged Shares.
Positive Covenants:    Positive and reporting covenants substantially similar to
the Existing Credit Agreement, and to include (i) MIC maintaining 100% ownership
of GFMICC, (ii) using commercially reasonable efforts to maintain a rating for
MIC, and (iii) maintenance of compliance with minimum regulatory capital
requirements for MIC. Negative Covenants:   

Substantially similar to the Existing Credit Agreement, including limitations on
the Borrower’s ability to:

 

•  Incur or suffer to exist any debt;

 

•  create or suffer to exist any liens, other than permitted liens to be agreed;

 

•  make any equity distributions or other restricted payments;

 

•  sell, transfer or encumber the Pledged Shares (it being understood and agreed
that buybacks by MIC as permitted by the Share Purchase Agreement shall be
permitted);

 

•  make acquisitions and investments; and

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

Genworth Holdings, Inc.

Summary of Terms and Conditions – Senior Secured Credit Facility

  

 

 

 

  

•  permit the incurrence of debt in MIC and its subsidiaries (it being
understood and agreed that any debt permitted by the Share Purchase Agreement
shall be permitted).

 

Such negative covenants shall be subject to exceptions and permitted baskets
substantially similar to the Existing Credit Agreement.

Conditions Precedent:   

Limited to the following:

 

•  no Material Adverse Effect (as defined in the Share Purchase Agreement
between the Lead Arranger, the Borrower and others dated the date hereof (the
“Share Purchase Agreement”) in respect of the acquisition of the Pledged Shares
(the “Acquisition”)) shall have occurred since the date of signing of the Share
Purchase Agreement that would permit the Purchaser to terminate the Share
Purchase Agreement;

 

•  necessary regulatory approvals for the completion of the Acquisition pursuant
to the Share Purchase Agreement have not been obtained by October 31, 2019;

 

•  compliance by the Borrower and affiliates with their obligations under the
Share Purchase Agreement in all material respects;

 

•  The amount advanced under the Credit Facility will not exceed 80% of the
market value of the Pledged Shares (based on the volume weighted average price
per share for the 30-day period ending on that date);

 

•  Receipt of an executed Credit Agreement (based on the Existing Credit
Agreement, with the changes contemplated by this Term Sheet) and share pledge
agreement in respect of the Credit Facility and customary related credit and
security documents (collectively, the “Credit Documents”), in form and substance
consistent with the terms hereof and otherwise reasonably satisfactory to the
Lead Arranger;

 

•  Representations and warranties under the Credit Facility true and correct in
all material respects (except for those representations and warranties that are
conditioned by materiality, which shall be true and correct in all respects) and
no default under Credit Facility;

 

•  Customary legal opinions of U.S. and Canadian counsel to the Borrower
reasonably satisfactory to the Lead Arranger;

 

•  Receipt of all necessary regulatory, shareholder and other material consents
and approvals applicable to the Borrower and MIC required to enter into the
Credit Facility (it being acknowledged that any realization on the Pledged
Shares will be subject to regulatory approval);

 

•  No order preventing, and no claim or judicial or administrative proceeding
pending, before or by any governmental authority, (i) for the purpose of
enjoining or preventing the consummation of the Acquisition or the ability of
the Borrower to enter into the Credit Facility, or (ii) giving rise or that
could reasonably be expected to

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

Genworth Holdings, Inc.

Summary of Terms and Conditions – Senior Secured Credit Facility

  

 

 

 

  

give rise to an adverse claim against the Pledged Shares or to the inability of
the vendors to satisfy the closing conditions in the Share Purchase Agreement;

 

•  Solvency certificate and other customary closing certificates;

 

•  customary KYC/AML/beneficial ownership information;

 

•  payment of reasonable out-of-pocket legal expenses of the Lead Arranger and
the Administrative Agent;

 

•  borrowing notice; and

 

•  customary evidence that the Existing Credit Agreement shall have been repaid
and the related security over the Pledged Shares shall have been released
substantially contemporaneously with the advance.

Events of Default:    Substantially consistent with the Existing Credit
Agreement, except that the material judgments default shall be amended to
provide that, in the case of a non-US judgment, no Event of Default will occur
until a U.S. court has issued an order or judgment in favor of the judgment
creditor enforcing the judgment or allowing the attachment of assets of any
Specified Loan Parties or any of their Restricted Subsidiaries to enforce such
judgment. Voting:    Amendments and waivers require approval of Lenders
representing greater than 50% of the aggregate amount of the loans and
commitments. Substantially consistent with the Existing Credit Agreement,
certain changes relating to commitments, rates, term, ranking, voting and
release of collateral will require unanimous approval or approval of each Lender
directly affected thereby. Assignments & Participations:    The Lenders will be
permitted to assign and participate their loans and commitments on customary
terms. Governing Law:    New York

 

4